                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  CONCIERGE AUCTIONS, LLC, et al.,                    Case No. 19-cv-01032-VC
                  Plaintiffs,
                                                      ORDER DENYING MOTION TO
           v.                                         DISMISS
  ANTHONY J. MARTERIE, et al.,                        Re: Dkt. No. 9
                  Defendants.



       The Marteries’ motion to dismiss for lack of jurisdiction is denied because “there was no

showing of the requisite exceptional circumstances” necessary to dismiss pursuant to the

Colorado River doctrine. Moses H. Cone Memorial Hospital v. Mercury Construction Corp., 460

U.S. 1, 19 (1983). The Supreme Court’s decision in Moses H. Cone, a case with very similar

facts, dictates the result here. See id. at 4. Only the factor of “paramount” concern – the danger of

piecemeal litigation – warrants discussion here. See id. at 19. In Moses H. Cone, Party A had an
arbitration agreement with Party B, but not with Party C. Therefore, if the petition to compel was

granted, Party A’s dispute with Party B would proceed in arbitration, while Party A’s dispute

with Party C would remain in state court. The Supreme Court recognized that it was the

arbitration agreement, not the district court’s exercise of jurisdiction, that caused the splintering

of the lawsuit. See id. at 19-20. The fact that, in this case, Party A’s dispute with Party C is also

governed by an arbitration agreement (albeit a different one) does not change the result. If this

whole dispute is ultimately litigated in separate proceedings, it would again be the fault of the

arbitration agreements – in this case two instead of one.
       The motion to dismiss for improper venue is also denied. The Marteries argue that the
proper venue for this case is Sonoma County, a state court venue, rather than the County of San

Francisco. That argument makes little sense in federal court, however, given that both counties

fall within the federal Northern District of California.



       IT IS SO ORDERED.

Dated: June 11, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
